Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2022

                                      No. 04-22-00487-CR

                           EX PARTE Rogelio Contreras SORIANO

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10435CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
      On August 10, 2022, the Kinney County and District Clerk filed the clerk’s record for
Kinney County Court Cause No. 10435CR. However, the record did not contain a certification
of Appellant’s right to appeal. Contra TEX. R. APP. P. 34.5(a)(12).
       We order the trial court clerk to prepare, certify, and file in the appellate court a
supplemental clerk’s record containing the certification. See TEX. R. APP. P. 34.5(c)(2); accord
Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013) (“Under subsection (c)(2), the
appellate court may order the trial court to prepare and file the certification of the defendant’s
right of appeal, and the trial-court clerk must prepare and file in the appellate court a
supplemental record containing the certification.”).
        The supplemental clerk’s record must be filed in this court within twenty days of the
date of this order.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court